Citation Nr: 1425906	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-24 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel
INTRODUCTION

The Veteran had active military service in the United States Navy from June 1970 to August 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board observes the Veteran initially submitted a claim for service connection for PTSD.  The evidence of record, however, also indicates the Veteran has received diagnoses of other psychiatric disorders, including major depression with anxiety with psychosis.  See, e.g., March 2010 and September 2010 VA mental health progress notes.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must consider alternate psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In other words, the Court held that a claim of entitlement to service connection for a psychiatric disorder included any mental disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Id.  As such, in light of the Court's holding in Clemons, the Board has amended the issues on appeal as reflected above.

Although the RO determined in its rating decision that new and material evidence had not been submitted to reopen the Veteran's claim, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In March 2012, the Veteran testified before the Board at the RO in Jackson, Mississippi.  A transcript of the hearing is associated with the claims file.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for PTSD was denied in a March 2004 rating decision.  The Veteran did not enter a timely appeal.

2.  Evidence received since the March 2004 rating decision is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision that denied the Veteran's claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice letter provided to the Veteran in June 2007 addressed all notice elements required by Kent.  Additionally, in this decision, the Board reopens the claim for service connection for PTSD.  In light of the favorable disposition, the Board finds that a full discussion of VCAA is not required at this time.

Analysis

A March 2004 rating decision denied the Veteran's claim for service connection for PTSD.  The Veteran did not appeal the rating decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final denial.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the March 2004 rating decision consisted of the Veteran's service treatment records, service personnel records, private mental health treatment records, and records from the Social Security Administration dated August 2000 through October 2000.
Since the March 2004 rating decision, the Veteran submitted additional evidence regarding his claimed stressors, including photographs of one of the alleged incidents, provided several corroborating lay statements, and testified at a Board hearing.  Additionally, numerous VA medical records that show ongoing treatment for PTSD and other mental health issues were obtained and added to the record.

The evidence received since the March 2004 rating decision is new, in that it was not previously of record.  The newly received evidence is also material as it provides additional information regarding the Veteran's claimed stressors and reflects continuing treatment for PTSD and other mental health problems.

The Board concludes that the additional evidence described above is new and material with respect to the issue of service connection for an acquired psychiatric disorder, to include PTSD.  This evidence was not previously of record at the time of the last prior denial, is not cumulative of prior records, and relates to an unestablished fact necessary to substantiate the claim.  The new evidence, presumed credible, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Accordingly, the Veteran's claim of entitlement to service connection for an acquired psychiatric disordered, to include PTSD, is reopened.


ORDER

As new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD, the appeal to this extent is allowed subject to the further action as discussed herein below.


REMAND

The Veteran seeks service connection for PTSD as a result of two incidents that allegedly occurred during his service.  The first stressor stems from his participation in "search and locate" missions when he was stationed in Guam.  The Veteran alleged that he was a member a covert team that retrieved the bodies of fallen soldiers killed in Vietnam and Cambodia.  See, e.g., statements dated in January 2004, March 2007, and October 2008.  During one mission, the Veteran and a fellow soldier were reportedly confronted by enemy fire.  As the pair ran for cover in the tree line, "a young soldier stepped out from behind a tree" and engaged the Veteran in close combat.  The Veteran ultimately killed the soldier with a knife.  He recalled "looking down at the guy, just watch[ing] the life go out of his eyes."  See March 2012 hearing transcript at 4-5; see also January 2004 statement.

The second stressor involved a plane crash that the Veteran reportedly witnessed while he was stationed at the Glynco Naval Air Station in Georgia.  According to the Veteran, he had just gotten off duty and was driving home with his wife when they heard the engine of a low-flying plane.  The Veteran saw a plane above them "wobbling" as it flew over.  Moments later the plane crashed and burst into flames, killing the pilots.  The Veteran assisted in the clean-up effort, which exposed him to the remains of the pilots, both of whom he personally knew.  See statements dated in March 2007, June 2007, and August 2008; hearing transcript 7-8.

Service connection claims for PTSD require (1) medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (conforming to the DSM-IV (American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Based on the medical evidence of record, the Veteran has met the first requirement.  The Veteran, however, has had difficulty demonstrating that his alleged stressors actually occurred, resulting in the previous denials of his claim.  The same difficulty confronts the Veteran again.

With regard to the first stressor, the Veteran's service personnel records confirm that he was stationed in Guam, but do not show that he ever served in Vietnam or Cambodia.  Further, an October 2007 Personnel Information Exchange System (PIES) response indicated that there was "no evidence . . . to substantiate any service in the Republic of Vietnam."  And despite the Veteran's claims, his records fail to show that he engaged in combat or was the recipient of a combat medal.  In April 2010, the RO issued a memorandum noting a formal finding of a lack of information to corroborate the alleged stressor.

The Veteran has acknowledged that his service records do not substantiate his alleged service in Vietnam and Cambodia, or his involvement in search and locate missions, but explained that this is due to the secret nature of his assignment.  See March 2007 statement.

The Veteran's statements alone may establish the occurrence of a claimed in-service stressor, "provided that the claimed stressor is consistent with the circumstances, conditions, or hardships" of his service, or where the evidence establishes the Veteran engaged in combat.  See 38 C.F.R. § 3.304(f)(1) and (2).  The evidence of record, however, does not support that the Veteran's alleged stressor is consistent with the circumstances, conditions, or hardships of his service, or that he engaged in combat.  As stated, there is no evidence that the Veteran was ever in Vietnam or Cambodia, or that he was involved in any sort of combat.  Indeed, the Veteran's military occupational specialty was aircraft structural mechanic, an assignment that would not likely place the Veteran in the situations he has described.  Thus, because the Veteran's statements alone cannot serve as proof of the alleged stressor, and there is no other credible corroborating evidence of record, the Board is unable to accept the claimed stressor as fact.

With regard to the second stressor, the Veteran submitted corroborating statements from his spouse and two adult children, as well as several photographs that purportedly show the aftermath of the crash.  In her statement, the Veteran's spouse reported being in the car with her husband when she "heard a real loud airplane engine noise" and witnessed the subsequent crash.  As her husband drove her home, she recalled "look[ing] back and s[eeing] that the airplane had hit the ground behind the line shack in front of the parking lot."  She stated that the Veteran returned to the site to assist in the clean-up.  The following day she asked him about the crash and whether he knew the individuals who were killed.  He told her that he knew the pilots and "had to pick up body parts[,]" but did not want to talk about it.  The Veteran's adult children also provided statements, wherein they recalled their parents discussing the crash.  See November 2010 statements; see also VA neuropsychological evaluation (Veteran discussing taking photographs at the crash site).  The Board finds these statements to be competent evidence of the occurrence of the Veteran's alleged stressor.

The claims file reflects that the RO attempted to verify the occurrence of the alleged plane crash, but was unsuccessful.  See June 2008 and April 2010 memorandum.  A review of the RO's efforts, however, revealed that it relied primarily upon unofficial, non-military sources (e.g., globalsecurity.org; washingtonpost.com) to research the stressor.  Although the RO attempted to query the Defense Personnel Records Information Retrieval System (DPRIS) for information regarding the plane crash, there is no indication that it followed-up when informed that the pertinent records "may be held by the sections of the Naval History and Heritage Command (NHHC) . . . which is closed until approximately October 1, 2009."  See August 2009 response.

The Veteran has not yet been afforded a comprehensive psychiatric examination by VA for the purpose of obtaining an etiological opinion.  Such an examination is necessary to properly adjudicate the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, on remand, attempts should be made to obtain any outstanding treatment records (VA or private) related to the Veteran's psychiatric disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records related to the Veteran's psychiatric disabilities.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disability found, including his diagnosed PTSD and major depression.  This remand and entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record, conducting any necessary tests, and examining the Veteran, the examiner must address the following:

(a)  Confirm whether the Veteran has PTSD and identify any other acquired psychiatric disorder present.

(b)  For each diagnosed acquired psychiatric disorder, state whether it is at least as likely as not (probability of at least 50 percent) that such disorder had its onset during military service, or is otherwise attributable to military service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above, and any other development deemed necessary, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with an SSOC and afforded an appropriate time period for response before returning to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


